DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/20/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (e.g. JP 2002212717 and JP 2010204291).  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 7, 8-11, 13-17, 20, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 have been amended to require a range of “greater than 10 at% to less than 25 at% scandium (Sc)” There is no support in the Specification for this particular range, particularly at para 0051.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7, 9-11, 13, 15-17, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al (US Patent No. 11,236,416, having priority to Japanese application 2016113945 filed 6/7/2016), as evidenced by Haidar (US Patent No. 9,644,249).
With respect to claims 4, 11, and 17, Morii discloses a sputter target formed from an Al-Sc alloy comprising 25 at% Sc and a remainder of Al, wherein the sputter target has an intermetallic phase of Al3Sc and a second intermetallic phase of Al-Sc (abstract; col. 3, lines 7-10; col. 4, lines 15-37), with it being held that a prima facie case of obviousness exists where the claimed ranges (i.e. 24.99999 at% Sc) and prior art ranges (i.e. 25 at% Sc) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect the first and second intermetallic phases of Al3Sc and AlSc to be present. Morii further discloses the sputter target has the Sc uniformly distributed across a surface of the sputter target in both horizontal and vertical directions with a variation within a range of +2 at% or less (col. 5, lines 54-58; col. 7, lines 20-23), with it being held that 1) differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A), and 2) in the case where the claimed ranges (i.e. +0.5 wt% or less) “overlap or lie inside ranges (i.e. +2 at% or less) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I). Morii further discloses measuring the Sc of sputter target using x-ray diffraction (XRD) or the like (col. 4, lines 34-37), with the limitation “measured from a center of the surface of the sputtering target along two perpendicular radii of the surface of the sputtering target, wherein the difference is determined using x-ray fluorescence (XRF)” being a product-by-process limitation, to which patentability of a product (i.e. sputter target) does not depend on how characteristics or properties of the product are measured (MPEP 2113, Section I). Since Morii teaches the claim requirements of the sputter target comprises the Al-Sc alloy of 25 at% Sc and an intermetallic phase of Al3Sc (col. 4, lines 15-33), a prima facie case of either anticipation or obviousness has been established that Morii also teaches the resulting the Al-Sc alloy also includes the intermetallic phase of Al3Sc in a metallic Al matrix, as evidenced by Haidar teaching that Al-Sc alloys comprising Al at 1-99 wt% have Al3Sc precipitates (i.e. phases) coherent or dispersed within a metallic Al matrix (Haidar, col. 1, lines 37-44; col. 5, lines 32-36) (MPEP 2112.01, Section I).
With respect to claims 10, 16, 20, and 29, Morii further discloses the sputter target has an oxygen content of 300 ppm or less (col. 4, lines 48-60).
With respect to claim 5, Morii further discloses the Al-Sc alloy comprises 25 at% (col. 4, lines 15-32), with it being held that 1) differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A), and 2) a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I).
With respect to claim 7, Morii teaches the sputter target is formed by melting to form an ingot that is then processed via hot forging (col. 5, lines 40-67; col. 6, lines 1-48). Since Morii teaches the claim requirements of the sputter target is formed with the alloy comprising Sc at 25 at% and by melting to form the ingot and then hot forging, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the sputter target resultant thereof having a property of a cross-sectional area containing from 40-68% of the intermetallic compound of Al-Sc phase, as further evidenced by Applicant’s published Specification (US 2018/0261439) at para 0053-0057 teaching that melting and hot forging with Sc at 25 at% results in the sputtering target formed with 40-68% intermetallic Al-Sc phase (MPEP 2112.01, Section I).
With respect to claims 9 and 15, Morii further discloses the Al-Sc alloy has the Sc (and thus the intermetallic phase of Al3Sc) uniform within the sputter target (col. 5, lines 54-58), thus the intermetallic Al-Sc phase would be uniformly distributed through a thickness of the sputter target in order to conform to being uniform.
With respect to claim 13, Morii teaches the sputter target is formed by melting to form an ingot that is then processed via hot forging (col. 5, lines 40-67; col. 6, lines 1-48). Since Morii teaches the claim requirements of the sputter target is formed with the alloy comprising Sc at 25 at% and by melting to form the ingot and then hot forging, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the sputter target resultant thereof having a property of a cross-sectional area containing from 68% to less than 100% of the intermetallic compound of Al-Sc grains, as further evidenced by Applicant’s published Specification (US 2018/0261439) at para 0053-0057 teaching that melting and hot forging with Sc at 25 at% results in the sputtering target formed with 68-100% intermetallic grains of Al-Sc (MPEP 2112.01, Section I).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morii et al (US Patent No. 11,236,416), as evidenced by Haidar (US Patent No. 9,644,249), as applied to claim 4 above, and further in view of Deng (CN 105886850).
With respect to claims 8 and 14, Morii is cited as discussed for claim 4. However Morii is limited in that while the Al3Sc grains (which are included in the intermetallic Al-Sc phase) have an average particle size or diameter, a specific average particle size or diameter is not suggested.
Deng teaches an alloy of Al-Sc comprising intermetallic Al-Sc compounds (i.e. phases) in a metallic Al matrix that includes fine particles of Al3Sc (Derwent Abstract; para 0008 and 0019-0020), wherein the fine particles of Al3Sc (and thus the intermetallic Al-Sc compounds) have an average diameter (i.e. particle size) of less than 20 m, such as 9 m, that are evenly distributed throughout the alloy (para 0025 and 0046). Deng cites the advantage of the fine particles of Al3Sc (and thus the intermetallic Al-Sc compounds) having the average particle size of less than 20 m as resulting in fast dissolution and excellent organization (para 0008).
It would have been obvious to one of ordinary skill in the art to have the Al3Sc grains of the intermetallic Al-Sc compound of Morii have the average particle size of 20 m or less as taught by Deng to gain the advantage of the Al3Sc grains having fast dissolution and excellent organization in the metallic Al matrix. In addition it would have been obvious to one of ordinary skill in the art to have the Al3Sc grains of Morii have the average particle size of 20 m or less as taught by Deng since Morii fails to specify a particular average particle size for the Al3Sc grains, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Deng has shown a specific average particle size for Al3Sc grains that are included in intermetallic Al-Sc compounds within a metallic Al matrix for an alloy of Al-Sc.

Response to Arguments
Applicant’s Remarks on p. 5-10 filed 7/12/2022 are addressed below.

112 Rejections
On p. 5-6, Applicant states there is support in fig. 7 and para 0016, 0026, 0035, 0065 for “measured from a center of the surface of the sputtering target along two perpendicular radii of the surface of the sputtering target, wherein the difference is determined using x-ray fluorescence (XRF)”. This previous 1st paragraph rejection of claim 4 is withdrawn in view of Applicant’s statement (claim 21 has been canceled, thus the previous 1st paragraph rejection is moot).
Claim 9 has been amended to require “the intermetallic Al-Sc phase is uniformly distributed through a thickness of the sputtering target”; this previous 1st paragraph rejection is withdrawn.

103 Rejections
On p. 7-9, Applicant argues that Morii with evidence by Haidar does not teach ‘the alloy comprises greater than 10 at% to less than 25 at% Sc’ and ‘the metallic Al matrix’ as required by amended claim 4, and argues that 1) Al3Sc grains are not preferred according to Morii, and 2) Morii does not teach lowering the content of Sc.
The Examiner respectfully disagrees. Regarding 1), Morii specifically teaches in the abstract and col. 3, lines 7-10 that Al3Sc grains (i.e. phase) are present for 25 at% Sc, thus the Al3Sc phase being present is preferred in Morii; Haidar has been cited for teaching why the metallic Al matrix is present in Morii. Regarding 2), Morii teaches 25 at%, claim 4 requires less than 25 at% (i.e. 24.999999 at%) of Sc, and while not explicitly overlapping, one of ordinary skill would expect the intermetallic phase of Al3Sc to be present since 25 at% and 24.999999 at% are so close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). Applicant’s Specification at para 0042 (reproduced below) concurs with this expectancy.
FIG. 2A is the phase diagram for aluminum and scandium. The x-axis indicates the amount of scandium in atomic percent (at %), with zero scandium/100 at % aluminum at the far left of the phase diagram. Examination of the Al--Sc phase diagram reveals that from 0 to 25 at % Sc, the equilibrium alloy consists of an intermetallic Al3Sc phase in a metallic Al matrix. At higher Sc content, the alloy will consist of either one intermetallic phase or a combination of intermetallic phases.(emphasis added)
Thus Morii (with evidence from Haidar) teaches the Al-Sc alloy at 25 at% Sc would expectantly result in similar properties (i.e. intermetallic Al3Sc phase being present and in a metallic Al matrix) as 24.999999 at% Sc as required by claim 4.
On p. 9, Applicant argues that Morii does not teach the Al matrix required by claim 4.
The Examiner respectfully disagrees. As Applicant’s para 0042 teaches (as discussed above), 25 at% of Sc results in the Al-Sc alloy having the intermetallic Al3Sc phase in a metallic Al matrix. Haidar agrees with this teaching by stating that “Al-Sc alloys have fine Al3Sc precipitates that are coherent with the Al matrix” (col. 1, lines 37-38), with Haidar then defining Al-Sc alloys as having 1-99 wt% of Al (or 99-1 wt% Sc) (col. 5, lines 33-36). Thus since Morii teaches overlapping amounts of Sc with Haidar for Al-Sc alloys, and Morii, Haidar, and Applicant all teach that 25 at% Sc in Al-Sc alloys have Al3Sc grains, and Haidar and Applicant teach that Al-Sc alloys with 25 at% Sc result in Al3Sc grains within a metallic Al matrix, Morii also has the Al3Sc phase within a metallic Al matrix.
On p. 10, Applicant argues that there is no reason to combine Morii with Haidar.
The Examiner respectfully disagrees. Haidar teaches that for an Al-Sc alloys comprising Al at 1-99 wt% (or vice versa Sc at 99-1 wt%), these Al-Sc alloys have Al3Sc precipitates (i.e. phases) that are coherent or dispersed within a metallic Al matrix (Haidar, col. 1, lines 37-44; col. 5, lines 32-36), which is applicable to Morii, as Morii teaches: 1) the Al-Sc alloy having an overlapping amount of Sc (i.e. 25 at%) with Haidar, and 2) intermetallic phases of Al3Sc are present at 25 at% (abstract; col. 3, lines 7-10; claim 1), also taught by Haidar. Thus the Al-Sc alloy of 25 at% Sc taught by Morii expectantly has the Al matrix with intermetallic Al3Sc phase within, as taught by Haidar. Regarding Applicants (i)-(v) on p. 6: (i) is directed to the intended use of the Al-Sc alloy; (ii) both Haidar and Morii teach using powders of Al-Sc to form alloys of Al-Sc; (iii) Haidar specifically teaches that “Al-Sc alloys have fine Al3Sc precipitates that are coherent with the Al matrix” (col. 1, lines 37-38; col. 5, lines 33-36); (iv) Haidar teaches for Al-Sc alloys that have 1-99 wt% of Sc results in Al3Sc precipitates (i.e. phases) in the Al matrix, thus amounts of powder loading are not relevant to this teaching of Haidar; and (v) is also directed to the intended use of the Al-Sc alloy.
All other arguments on p. 10 to claims 5, 7-11, 13-17, 20, and 29 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0174908 is relevant for teaching a sputter target comprising an alloy of 10at% Sc and 90 at% Al, wherein the alloy has a phase of ScAl3 (i.e. Al3Sc).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794